Citation Nr: 0205081	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-14 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for major depressive disorder, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for mechanical low 
back syndrome with herniated nucleus pulposus, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
July 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which awarded service connection and assigned an 
initial 30 percent rating for major depressive disorder, and 
which continued a 40 percent rating for mechanical low back 
syndrome with herniated nucleus pulposus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's major depressive disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity.

3.  The veteran's mechanical low back syndrome with herniated 
nucleus pulposus is manifested by severe, recurring attacks 
with intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 50 percent 
rating for major depressive disorder, but not higher, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.130, Diagnostic Code 9434 (2001).

2.  The criteria for a rating in excess of 40 percent for 
mechanical low back syndrome with herniated nucleus pulposus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. Part 4, including § 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, as reflected by a January 2002 letter, 
the RO has informed the veteran of the changes brought about 
by passage of the VCAA.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying her claims, as well as the evidence necessary to 
substantiate them.  The veteran presented personal testimony 
at a hearing before the RO Hearing Officer, conducted in 
August 2000.  All relevant and available outpatient treatment 
records were obtained and the veteran was provided VA medical 
examinations in October 1996, July 1999, November 1999, and 
September 2000.  The RO provided the veteran with copies of 
the rating decisions, the statements of the case (SOCs), and 
supplemental statement of the case (SSOC) concerning the 
evaluation of her disabilities and the rating criteria.  
These documents noted that all of the veteran's records were 
considered including VA hospitalization and treatment reports 
and VA examinations.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  As such, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further development or notice, and the 
Board will proceed with appellate disposition.  Bernard, at 
393-94.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body, 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all of 
the necessary bones, joints and muscles, or associated 
structures; or to deformity, adhesions, defective innervation 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38  C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a).  

I.  Major Depressive Disorder

The history of this appeal is set forth as follows.  In a 
January 2000 rating decision, the veteran was granted service 
connection for major depressive disorder, and received a 30 
percent rating, effective from June 8, 1999.  The veteran 
disagreed with the January 2000 rating decision, and 
initiated this appeal.  Essentially, the veteran maintains 
that the 30 percent rating does not accurately reflect the 
level of impairment of her major depressive disorder.

As this claim was placed in appellate status by filing a 
notice of disagreement with the initial rating award, but 
that initial notice of disagreement has not yet been 
resolved, this claim is an "original claim."  Fenderson at 
125-126.  In such cases, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  Accordingly, the Board must 
take into consideration the applicability of "staged" ratings 
in this case during the entire claim period.

The veteran is presently assigned a 30 percent rating for 
major depressive disorder, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under that diagnostic code, a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is available for manifestations of the 
disability reflecting occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Also, under this diagnostic code, a 70 percent rating is 
available for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is available for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below, and finds that the 
evidence reflecting the veteran's major depressive disorder 
most closely approximates the criteria for a 50 percent 
rating, and that the preponderance of the evidence is against 
a rating in excess of 50 percent.  

Reviewing the evidence of record reveals the following.  A 
June 1999 VA hospitalization summary shows that the veteran 
was admitted on June 8, 1999, with complaints of 
deteriorating depressive symptoms and suicidal ideas.  The 
veteran's husband had told her that she had done strange 
things such as purchasing goods and then returning home with 
only the receipt, and signing her husband's name on checks 
without his knowledge; she told her husband that she wanted 
to kill him and was found standing near him with a knife.  On 
these occasions, the veteran was noted to be speaking in a 
different tone, and once requested that her husband call her 
a different name.  She had no recollection of these events.  
She reported fatigue, poor sleep, anhedonia, and anxiousness.  
She reported flashbacks, nightmares and hypervigilance.  The 
veteran was not working.  The veteran was diagnosed with 
major depression.  Her Global Assessment of Functioning (GAF) 
score at admission was 15; at discharge it was 70.  On an 
interim assessment in June 1999, she was assigned a score of 
30.  

On examination, the veteran was noted as withdrawn and 
tearful; eye contact was fair; speech was normal in rate and 
volume and showed rational content; her mood was depressed; 
she displayed no psychotic features, but had active suicidal 
ideas without any plan.  The veteran was discharged in stable 
condition on June 23, 1999, after 15 days.

Progress notes from June 1999 to October 1999, which include 
the period of hospitalization, show ongoing inpatient and 
outpatient treatment for major depression.  The veteran was 
noted to have no prior psychiatric history.  She reported 
that she had been sexually assaulted while she was in the 
service.  She was noted to be tearful and anxious, well 
groomed, with absent to moderate psychomotor agitation and 
retardation; her speech was normal in rate and tone; her 
affect was slightly blunted; thought processes were logical; 
her insight was poor and her judgment and impulse control 
were fair.  She was noted to interact affectionately and 
appropriately with her children.  The veteran frequently 
requested to be discharged and stated that she didn't feel 
safe on a ward filled with men.  While undergoing an EEG, the 
veteran had a clinical episode; she became unresponsive, then 
intermittently confused, unable to report her location or her 
correct name, saying her name was [redacted].  She was able to 
follow commands.  She became frightened and stated that her 
father was coming to kill her; she would not close her eyes 
for fear that he would kill her. 

A November 1999 VA mental disorders examination showed the 
veteran to be tearful; she stated that her mood would change 
from day to day.  She complained of decreased energy, 
anhedonia, hopelessness, and helplessness; she had sleep 
problems; her appetite was poor; she denied suicidal 
thoughts; she stated that she had low energy and did nothing 
between appointments except sit home.  She would get very 
angry with her husband and his parents and would yell at 
them.  She was worried that they would talk about her behind 
her back and go through her things.  She had good personal 
hygiene and was cooperative.  She denied visual or auditory 
hallucinations, and denied feeling as if the radio or 
television were talking to her.  She was rational and 
logical.  There was no evidence of psychotic thought 
processes.  She was able to demonstrate abstract thinking.  
The examiner diagnosed major depressive disorder and assigned 
a GAF score of 60.

A January 2000 letter from M.V., M.D., attests to her 
treatment of the veteran for major depression.  Dr. 
Valenstein stated that the veteran has limited stress 
tolerance and would benefit from financial support and 
limiting her hours of work.

A hearing was held before the RO Hearing Officer in August 
2000.  The veteran stated that she still experienced mood 
swings, from depression to happiness.  She was taking 
medication, but it did not always help.  Lack of sleep was 
affecting her work and home life.  She stated that she had 
panic attacks at night and would check the doors six times 
before she would go to bed; she would look under the beds and 
check the closets.  She noted that she would have trouble 
concentrating and would sometimes forget things, and that 
this would affect her work.  Although her supervisor would 
try to overlook these problems, she worried that she might 
lose her job.  Her coworkers would notice her mood swings and 
would ask her if something was wrong.  Sometimes the stress 
would get to a point where she would have to leave work 
early, and her supervisor understood this to a point.  She 
could not remember much from her childhood or from the birth 
of her daughter.  She would frequently forget appointments 
and important dates.

In the Board's view, the service-connected major depressive 
disorder is productive of symptomatology which is consistent 
with the criteria provided for a 50 percent rating under 
Diagnostic Code 9434, as there is evidence of occupational 
and social impairment with reduced reliability and 
productivity.  Subsequent to her hospitalization and 
discharge in June 1999, the veteran's symptoms have included 
fluctuations in mood, from depression to happiness, decreased 
energy, hopelessness, helplessness, panic attacks, repeated 
checking behavior, long and short-term forgetfulness, 
difficulty sleeping, poor appetite, anger, distrust of 
others, absent suicidal thoughts, absent hallucinations, good 
hygiene, rational and logical thought process, and ability to 
demonstrate abstract thinking.

In addition, the GAF score of 60, as measured on the most 
recent November 1999 VA examination is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV); 38 C.F.R. 
§ 4.130.  The Board finds that this score, when considered in 
conjunction with the other evidence of record, more nearly 
approximates the symptomatology consistent with a rating of 
50 percent for the veteran's service-connected major 
depressive disorder.  38 C.F.R. § 4.130; see also Carpenter 
v. Brown, 8 Vet. App. 240, 243 (1995) (veteran was rated at 
50 percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).  The provisions of 
38 C.F.R. § 4.7 have been utilized to resolve any doubt in 
the veteran's favor.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9434 (major 
depressive disorder).  Although the evidence shows an episode 
of severe symptoms which resulted in hospitalization in June 
1999, and a GAF score on admission of 17, the evidence also 
shows that she had no prior psychiatric history, and 
following the onset of medication and treatment, her symptoms 
moderated substantially and have not returned to that level 
of severity.  The Board finds that the evidence from this 
period is indicative of a temporary exacerbation of her 
disability and that the GAF score of 70 upon discharge is 
more reflective of her overall functional impairment.  The 
Board notes that the assessment upon discharge is also fairly 
consistent with the GAF score of 60 recorded on the November 
1999 examination.

Since the veteran's June 1999 hospitalization, the evidence 
does not show suicidal ideation, spatial disorientation, 
speech, which is intermittently illogical, obscure, or 
irrelevant, or neglect of personal appearance and hygiene.  

There is evidence of depression and episodes of panic, even 
after her hospitalization and the onset of treatment.  
Indeed, the veteran is currently diagnosed with major 
depressive disorder.  The veteran stated that she has panic 
attacks at night, and that her mood will swing between 
depression and happiness.  However, the criteria for a 70 
percent rating contemplate near-continuous panic or 
depression affecting the ability to function independently.  
Overall, the evidence does not show symptoms of such 
severity.  

In regard to difficulty in adapting to stressful 
circumstances, including work or a worklike setting, the 
Board notes problems at work related to her mood and stress 
level, and to a large extent, her physical disability.  
However, from her hearing testimony, the veteran appears to 
have developed and maintained a workable relationship with 
her supervisor and her coworkers.  Although the veteran is 
clearly impaired in regard to her occupational performance, 
the evidence shows that she has responded to this impairment 
by adapting her work hours and the tasks she performs; she is 
also able to identify when the stress is too great and will 
temporarily remove herself from the situation.  In comparing 
the criteria for 50 percent and 70 percent levels, the 
evidence provided is more consistent with occasional 
occupational impairment with reduced reliability and 
productivity reflective of the 50 percent level, and does not 
show a difficulty in adapting to stressful circumstances 
required for a 70 percent evaluation.  

Although it is evident from the record that the veteran's 
symptoms have resulted in a difficulty in establishing and 
maintaining effective relationships, as is shown by her 
relationship with her former husband and their resulting 
divorce, the criteria for a 70 percent rating contemplate the 
"inability" to establish and maintain effective 
relationships.  As stated in reference to her work 
relationships, and her interaction with her children, while 
some difficulty is undisputed, the evidence simply does not 
show an inability in this regard.

The Board notes that the veteran has displayed a history of 
anger and irritability, even after her period of treatment in 
June 1999; however, there is no basis in the evidence to 
indicate that she has acted with impaired impulse control 
since that time.

Finally, the Board notes some evidence of obsessional 
rituals, such as repeated checking of doors to ensure that 
they are locked, looking under beds and checking closets; the 
evidence does not establish whether or how these rituals 
interfere with routine activities; however, there is at least 
some suggestion that these activities interfere with the 
veteran's sleep, and to this extent the criterion is 
conceded.  The existence of any particular criterion of the 
diagnostic code does not in itself indicate that a rating at 
that level is warranted.  The rating must be based on all the 
evidence of record that bears on occupational and social 
impairment.  38 C.F.R. § 4.126.  When viewed in its entirety, 
the evidence does not reflect such occupational and social 
impairment as would warrant a rating at the 70 percent level.

The Board has also considered the veteran's symptoms in light 
of the criteria for a 100 percent rating under this 
diagnostic code.  Despite evidence reflecting more severe 
impairment during her period of hospitalization in June 1999, 
the evidence reflecting the entire history of the veteran's 
major depressive disorder does not indicate an overall 
disability picture that is consistent with total occupational 
and social impairment.  The evidence does not show gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting herself or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

In short, the Board finds that the veteran's symptomatology 
as demonstrated on VA examinations, hospitalization reports, 
treatment reports, her statements, and sworn testimony, most 
closely approximates the criteria for a 50 percent rating 
under Diagnostic Code 9434, and a higher evaluation is not 
warranted.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's major 
depressive disorder, her complaints, and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered the severity of the 
veteran's major depressive disorder during the entire period 
from the initial assignment of the 30 percent disability 
rating to the present time.  Fenderson, at 125-126.  All 
other pertinent aspects of 38 C.F.R. Parts 3 and 4 have also 
been considered.  Should the veteran's disability increase in 
severity, she may be entitled to a higher evaluation; 
however, at present, the Board finds that a 50 percent rating 
is warranted, but there is no basis for a higher rating.  38 
C.F.R. § 4.1.  

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on her 
employment, the evidence does not reflect that the veteran's 
service-connected major depressive disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Mechanical Low Back Syndrome with Herniated Nucleus 
Pulposus

The history of this appeal is set forth as follows.  In a 
November 1996 rating decision, the veteran was granted 
service connection for mechanical low back syndrome with 
herniated nucleus pulposus, and received a 20 percent rating, 
effective from July 16, 1996.  In an August 1999 rating 
decision, the RO reconsidered the disability rating assigned 
the veteran's mechanical low back syndrome with herniated 
nucleus pulposus, and increased the rating to 40 percent, 
effective from July 21, 1999.  In a January 2000 rating 
decision, following submission of additional evidence, the RO 
continued the 40 percent rating.  The veteran disagreed with 
the January 2000 rating decision, and initiated this appeal.  
Essentially, the veteran maintains that the 40 percent rating 
does not accurately reflect the level of impairment caused by 
her disability.

The veteran is presently assigned a 40 percent rating for 
mechanical low back syndrome with herniated nucleus pulposus, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), under which a 40 percent 
rating is assigned for symptoms characterized as severe, with 
recurring attacks and with intermittent relief.  Also under 
Diagnostic Code 5293, a 60 percent rating is available for 
manifestations characterized as pronounced, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

Neuropathy is defined as "a functional disturbance or 
pathological change in the peripheral nervous system."  
Dorland's Illustrated Medical Dictionary 1132 (28th ed. 
1994). "Sciatic" refers to the sciatic nerve; sciatica is 
used to refer to "a syndrome characterized by pain radiating 
from the back into the buttock and into the lower extremity 
along its posterior or lateral aspect, and most commonly 
caused by protrusion of a low lumbar intervertebral disk; the 
term is also used to refer to pain anywhere along the course 
of the sciatic nerve."  Id. at 1493. 

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the evidence reflecting the veteran's disability most 
closely approximates the criteria for the currently assigned 
40 percent rating and that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 40 
percent at this time.  

Reviewing the more recent evidence of record reveals the 
following.  An October 1996 VA examination showed complaint 
of sharp pain after sitting for 30 minutes or standing for 15 
to 20 minutes.  The veteran denied any pain due to walking; 
she would avoid forward flexion and rotation of her 
lumbosacral spine, especially quick movement.  Lifting more 
than 10 to 15 pounds was avoided, but it did not cause pain.  
Right leg pain would accompany her back pain; the leg would 
also become weak.  She would also experience tingling in her 
right foot, and numbness from the thigh to the toes.  On 
examination, the veteran was noted to exhibit no fixed 
deformities of the spine; the lumbar vertebrae were tender on 
palpation.  Range of motion of the lumbosacral spine was from 
0 to 90 degrees on forward flexion, and from 0 to 35 degrees 
on extension; lateral flexion to the right and left was from 
0 to 40 degrees; rotation to the right was from 0 to 35 
degrees and rotation to the left was from 0 to 30 degrees.  
Pain was experienced on all movements.  On leg raising, the 
veteran complained of pain with the right leg at 55 degrees 
and the left leg at 60 degrees.  The examiner diagnosed 
mechanical low back pain.  

Outpatient treatment records from March 1997 to August 1997 
show ongoing treatment for the veteran's mechanical low back 
syndrome with herniated nucleus pulposus.  The veteran 
complained of right leg pain, sharp and shooting in nature, 
and right foot numbness.  The veteran's symptoms were not 
responding to medication; she was stated as unable to 
function or to bend over due to pain.  She had a stiff, but 
nearly normal gait and movement.  There were no radicular 
symptoms, and no loss of bladder or bowel control or 
function.

A July 1999 VA examination report shows complaints of 
continual right lumbar pain and numbness of the right leg.  
On examination there was normal musculature and posture; 
there was tenderness to percussion over the lumbar spine and 
tenderness to palpation over the SI joints bilaterally, and 
over the right paralumbar muscles.  Flexion of the back was 
from 0 to 30 degrees with complaint of right lumbar and 
anterior thigh pain, extending to the foot but not to the 
toes.  Extension was from 0 to 10 degrees with complaint of 
right paralumbar pain.  Lateral flexion on the right was from 
0 to 15 degrees with complaint of right lumbar pain, but no 
foot pain.  Left lateral flexion was from 0 to 30 degrees 
without complaint of pain.  Rotation of the spine to the left 
was from 0 to 35 degrees with complaint of right lumbar pain.  
Rotation of the spine to the right was from zero to 35 
degrees without complaint of pain.  Straight leg raising was 
from 0 to 60 degrees bilaterally with complaint of pain 
radiating from the right lumbar area to the foot on the 
right.  There was no crossover pain with elevation of the 
left leg.  Strength was measured at 4 out of 5 at the hip 
flexors, quadriceps, and hamstring muscles, bilaterally.  
There was normal sensation to pinprick in the distribution of 
L4, L5, and S1, bilaterally.  The Patellar and Achilles 
reflexes were 2+ bilaterally.  Nerve conduction studies were 
normal, and needle electromyography was normal.  An MRI 
showed alignment and marrow signal intensity within normal 
limits; there was no focal disc herniation; at L4-5, there 
was only a minimal bulge of the disc, without focal disc 
protrusion.  There was no evidence of spinal stenosis or 
foraminal stenosis.  The examiner diagnosed mechanical low 
back pain.

Outpatient treatment records from May 2000 to September 2000 
show ongoing treatment for complaints of pain described as 
constant, and mild weakness in the lower extremities, but no 
numbness.  The veteran would miss time from work due to the 
pain, and had difficulty lifting her children.  

A hearing was held before the RO Hearing Officer in August 
2000.  The veteran stated that, even though her job did not 
require a lot of physical activity, she would still 
experience problems and re-injury of her back and would miss 
time from work.  The pain was intermittent for a while, but 
had been constant recently, and could be very sharp, and 
sometimes so bad that she would need someone to drive her 
home.  She was taking medication, but the pain would return 
once it wore off.  She was unable to bend down to give her 
kids a bath.  She was using a cane every day and used a back 
brace for support.  She would occasionally fall due to her 
back, and had numbness in her legs and at the bottom of her 
foot.  She would experience pain when seated for an extended 
period of time.  The veteran was divorced at the time of the 
hearing.  

A September 2000 VA examination showed complaint of 
progressive worsening of back pain over the prior year.  She 
could not walk a city block, and could not work more than 10 
hours per week.  The pain was described as sharp and 
shooting, it would last for a few seconds, and would occur 
daily.  The bottom of her right foot would become numb for a 
few minutes, a few times per week.  On examination, the back 
showed normal musculature; there was a normal lumbar 
lordosis.  Pain was noted with palpation in the lumbar spine 
over the vertebral bodies; there was complaint of pain with 
palpation over the paraspinal muscles; and there was slight 
tenderness in the right sacroiliac joint, which upon 
palpation would produce a shooting pain down the anterior 
thigh to the level of the foot.  There was mild tenderness in 
the left sacroiliac joint.  Range of motion on extension was 
to 10 degrees; right lateral flexion was to 10 degrees 
without complaint of pain; left lateral flexion was to 10 
degrees with the complaint of pain across the lumbar spine.  
The veteran refused to attempt forward flexion due to fear of 
pain.  Rotation of the spine was to 35 degrees with pain, and 
to the left to 30 degrees without pain.  Straight leg raising 
was to 30 degrees on the right before pain, 45 degrees on the 
left before pain.  Straight leg raising was negative 
bilaterally.  An EMG of the right leg was normal, although 
limited.  The diagnosis was mechanical low back pain.

In view of the evidence presented, the Board finds that the 
veteran's mechanical low back syndrome with herniated nucleus 
pulposus is properly rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome) at a 40 
percent rating.  The evidence shows that the veteran's 
symptomatology consists of constant low back pain, 
progressively worsening, with daily sharp, shooting pain of a 
few seconds duration, numbness, tingling of the lower 
extremities, with normal EMG findings, negative straight leg 
raising, a minimal disc bulge, and severe limitation of 
motion due to pain.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome).  In addition to the veteran's 
complaints of low back pain, the Board has found evidence of 
some symptoms compatible with sciatic neuropathy, in 
particular, complaints of pain, tingling, and numbness in the 
lower extremities.  However, the evidence does not show the 
persistence of such symptoms.  The Board notes objective 
findings such as normal EMG results in September 2000 and 
July 1999, and a negative straight leg raising test in 
September 2000.  In July 1999, there was normal sensation to 
pinprick in the distribution of L4, L5, and S1 bilaterally, 
nerve conduction studies were normal, and an MRI showed 
alignment and marrow signal intensity within normal limits, 
with no focal disc herniation, and only a minimal bulge of 
the disc.  In March 1997, there was a stiff but nearly normal 
gait, there were no radicular symptoms, and no loss of 
bladder or bowel control or function.  Overall, the Board 
finds that the veteran's symptoms as shown by the evidence do 
not demonstrate a pronounced manifestation of intervertebral 
disc syndrome, with little intermittent relief, but most 
closely approximate a severe manifestation, characteristic of 
a 40 percent evaluation.

In examining the veteran's other symptoms, there is no 
evidence in the record of a finding of absent ankle jerk, nor 
are there any findings of muscle spasms, both symptoms 
characteristic of the next higher 60 percent level.  When 
viewed as a whole, the Board does not find such symptoms as 
would demonstrate "pronounced" intervertebral disc 
syndrome, affording the veteran "little intermittent 
relief."

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  The veteran's mechanical low back syndrome 
with herniated nucleus pulposus could also properly be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (spine, 
limitation of motion of, lumbar), under which a 40 percent 
evaluation is assigned for severe symptomatology, but under 
which a 40 percent evaluation is the highest available 
rating.  Similarly, the veteran's symptoms are sufficient to 
receive a 40 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain), under which a 40 
percent rating is assigned for symptomatology described as 
severe; with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent evaluation is also the maximum 
available under this diagnostic code.  The evidence does not 
show criteria of fracture or ankylosis of the spine required 
to warrant a rating under Diagnostic Codes 5289-5285.

The Board notes that the VA's General Counsel has determined 
that Diagnostic Code 5293 (intervertebral disc syndrome) 
involves loss of range of motion.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Diagnostic Code 5293.  VAOPGCPREC 36-97.  38 C.F.R. § 4.45 
provides that the factors of disability regarding joints 
reside in reduction of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R §§ 4.10, 
4.40, 4.45; DeLuca supra.  

The Board notes the veteran's contentions as to pain, and 
particularly pain associated with movement of her low back.  
The veteran describes her pain as constant and progressively 
worsening, with sharp, shooting pain, which lasts a few 
seconds and occurs on a daily basis.  The veteran has also 
described mild weakness of the lower extremities.  However, 
the Board finds that the disability picture, including 
additional impairment due to pain, weakness, fatigability, 
and incoordination on motion does not rise to the level 
approximated by a 60 percent rating under Diagnostic Code 
5293.  In this regard, the Board notes that pain and weakness 
on movement are the primary symptoms noted by the veteran.  
Although all factors reflecting upon the veteran's level of 
disability were thoroughly and conscientiously studied in the 
Board's evaluation, pain and weakness have been carefully 
considered and they account largely for the Board's 
characterization of the veteran's disability as severe, with 
recurring attacks and intermittent relief.  Even considering 
the increased pain, weakness, fatigue, and incoordination 
associated with movement of the veteran's low back, the 
evidence does not show such additional impairment as would 
characterize the veteran's symptomatology as pronounced, with 
little intermittent relief, or that would approximate the 
criteria for a 60 percent rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's mechanical 
low back syndrome with herniated nucleus pulposus, her 
complaints and the current clinical manifestations of the 
disability and its effects on the veteran's earning capacity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, she may 
be entitled to a higher evaluation; however, at present, the 
evidence does not support a higher rating, but rather, more 
nearly approximates the criteria for the currently assigned 
40 percent rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on her 
employment, the evidence does not reflect that the veteran's 
service-connected mechanical low back syndrome with herniated 
nucleus pulposus has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 50 percent rating for major depressive 
disorder is granted.

The schedular criteria not having been met, the claim of 
entitlement to a rating in excess of 40 percent for 
mechanical low back syndrome with herniated nucleus pulposus 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

